Citation Nr: 0607204	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected status post avulsion fracture, distal 
fibula, left ankle.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for status post avulsion 
fracture of the distal fibula of the left ankle, and assigned 
a 10 percent disability evaluation under Diagnostic Code 
5271, effective from October 2003.

In a September 2004 rating decision (mailed in October 2004), 
the RO increased the veteran's disability evaluation for the 
service-connected left ankle disability to 20 percent under 
Diagnostic Code 5299-5262, effective from October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

In December 2004, the veteran submitted a written statement 
which the RO accepted as his substantive appeal to the Board, 
in lieu of VA Form 9.  In that letter, however, the veteran 
did not indicate whether he would like a hearing.  
Subsequently, the RO sent the veteran a letter requesting he 
indicate whether he would like a hearing, and in 
correspondence dated May 2005 the veteran requested to 
testify at a Travel Board hearing at the RO before a Veterans 
Law Judge.  See 38 C.F.R. § 20.700 (2005).

The RO certified the veteran's claim to the Board before he 
was scheduled for his requested hearing.  Considerations of 
due process mandate that the Board may not proceed with 
review of the claim on appeal without affording the veteran 
an opportunity for the requested hearing.  Therefore, a 
remand is required for the scheduling of a Travel Board 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2005), as per the veteran's request, and 
as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

